Title: Enclosure: Inventory of British Stores Left in Boston, 20 March 1776
From: Unknown
To: 



Boston March 20. 1776

Inventory of Stores belonging to the King & left in Boston, taken the 18 & 19 March 1776 by Order of Thomas Mifflin Esqr. Quarter Master Genl of the Continental Army.
A Brigantine about 120 Tons burthen loaded with Oyl & pearl; A Schooner abt 80 Tons, scutled with 200 Hogsheads of Salt on board; 150 Do in a Store; 100 Bundles of Iron Hoops.
Long Wharf: 157 Pack Saddles; 123 Water Casks; A Brigantine Scuttled about 140 Tons; A Sloop Do—70 Do; A Schooner Do—40 Do; 1000 Chaldron of Sea Coal; 52 Iron Grates; Genl Gages Chariot, taken out of the Dock, broke; a Quantity of Cordage & Old Cable—Do; 5 Anchors.
Greens Wharff: About 200 Blanketts; 4⅔ Jarrs (large) of Sweet Oyl.

Hatchs Wharff: 3 Cannon double charged & Spiked.
Hancocks Wharff: a new Ship about 300 Tons Scuttled; a Schooner—70 Do—Do; About 1000 Bushels Salt; 3000 Blankets; 30 Water Casks.
Tudors Wharff: A Ship about—350 Tons Do Do.
Dummets: 5000 Bushels Wheat in Store; A Sloop about—60 Do Do; A fishing Boat.
Webbs Wharf: A Sloop about 60 Tons, Scuttled.
Fullers Do: About 500 Bushels of Salt.
Fitch’s Do: A Schooner—70 Tons Scu[tt]ld.
B[arrack] M[aster] Genls Office: About 1000 Bushels Sea Coal & one Clock—Also Lumber; About 150 Hogsheads Lime; 4 BB [barrels] flour; 100 Empty Iron Bound Casks, carried to Fort Hill by Genl Putnams order; 10. 24 [lb.] Cannon Cartridges.
Tilestons Wharf: 300 Hogsheads Salt; 3 Brigantines. 1: 150 Tons, 1: 120 Do, & 1: 130 Tons; The Brigg Washington commd by Captn Martindale with all her Guns in the Dock; 1 & ½ Hogsheads Sugar; A Quantity of picketts, fascines & Gabions in Store; about 5000 feet of Boards.
Griffins Do: A Number of Iron Grates.
Hubbards Do: about 1500 Ruggs & Blanketts; 50 Water Casks Iron bound carried to Fort Hill by Genl Putnams Order; 1 Cask Deck Nails; about 200 Cord Wood; about 200 Chaldron Sea Coal.
South Batt[er]y or Laboratory: 52 p[iece]s Cannon Trunnions broke off & Spiked; 600 feet Boards; about 30 Iron bound Casks, carried to Fort Hill by Order of Genl Putnam; A Number of Ball & Empty Shells; A Brigantine 120 Tons. A Schooner 60 Do.
Wheel Wrights Wharff: 14 Anchors; 3½ Hogsheads Brimstone; 300 Hogsheads Salt; A Quantity of Log wood; 3 Hogsheads Sea Coal; 1: 13 Inch Mortar with an Iron Bed; A Number of Shells, Careasses & Cannon Shot in the Dock.
Halls Wharff & in his possession: 600 Bushells of Corn & Oats; 100 Sacks Bran; 8 Hogsheads Molasses; 100 Empty Iron bound Casks; 2 Schooners about 60 Tons each; 1 Sloop abt—40 Do; 10 Horses, Teams & Harness.
Hutchinsons Wharff: A new Ship about 350 Tons Scuttled; 2 Briggs 120 Do each Do; 2 Sloops Do—60 each—Do.

Winisemet: A new Ship buildg thrown off the Stocks—200 Ton Donation; about 100 Bushells Salt Store pulled down.
Pecks Wharff: about 100 Hogsheads Essence of Spruce; 10 Hogds Beef; 6 Do molasses not quite full; 5 Barrals—Do; A Sloop about 50 Tons, ⅔ full of molasses.
At Mr Lovells: Genl Gages Coach, A Phaeton & Harness Compleat; 20 Iron potts & Kettles.
Joys Yard: A parcel of Lumber, Tools & Joists.
Hills Bake House: 20 Barrells flour.
North & South mills: 10,000 Bushells of Wheat & Flour not bolted; 1500 Do. Bran.
Kings Brewery: 13 Empty Iron bound Butts; 14 Hogsheads Spruce Beer; 2 Iron Teirced Trucks.
Town Granary: 1000 Bushells Beans; 100 Do—Horse Beans.
Vincents Stable: 10 Ton Hay.
Lous Lumber Yard: 50,000 Shingles; 35,000 feet Boards; 1000 Clap Boards; 20 Hand Barrows.
Henderson Inches Store near Beacon Hill: About 6 Ton Hay.
Stable at the Roap Walks: About 10 Ton Hay; 110 Horses by return this day.

Jno. G. Frazer, D. Q. M. Gl

